Exhibit 10S
HAEMONETICS CORPORATION
2005 LONG-TERM INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
WITH
«Name»

1



--------------------------------------------------------------------------------



 



HAEMONETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) entered into this
date «Option_Date» by and between Haemonetics Corporation, a Massachusetts
corporation with a principal place of business in Braintree, Massachusetts, (the
“Company”), and the herein named employee of the Company (or one of its
subsidiaries) (the Company and its subsidiaries herein together referred to as
the “Company”) (the “Employee”).
     1. The Company desires to grant the Employee a non-qualified stock option
under the Company’s 2005 Long-Term Incentive Compensation Plan (the “Plan”) to
acquire shares of the Company’s common stock, $.01 par value per share (the
“Common Stock”).
     2. Article 6 of the Plan provides that each option is to be evidenced by an
award agreement, setting forth the terms and conditions of the option.
     ACCORDINGLY, in consideration of the premises and of the mutual covenants
and agreements contained herein, the Company and the Employee hereby agree as
follows:
     1. Grant of Option. The Company hereby irrevocably grants to the Employee a
non-qualified stock option (the “Option”) to purchase all or any part of an
aggregate of «X_Total_Options» shares of Common Stock (the “Shares”) on the
terms and conditions hereinafter set forth. This Option shall not be treated as
an incentive stock option under Section 422A of the Internal Revenue Code of
1986, as amended (the “Code”).
     2. Purchase Price. The purchase price (“Purchase Price”) for the Shares
covered by the Option shall be «Option_Price» per Share.
     3. Time of Exercise of Option; Exercisability.
     (a) The Option shall not be exercisable prior to «Vest_Date_1».
     Thereafter, the Option shall be exercisable as follows:

                      Percentage of         Shares Becoming   Cumulative    
Available for   Percentage On or After   Exercise   Available
«Vest_date_1»
    25 %     25 %
«Vest_date_2»
    25 %     50 %
«Vest_date_3»
    25 %     75 %
«Vest_date_4»
    25 %     100 %

2



--------------------------------------------------------------------------------



 



     4. Term of Options; Exercisability and Acceleration of Vesting.
          (a) Term.
               (1) The Option shall expire not more than seven (7) years from
the date of the granting thereof, but shall be subject to earlier termination as
herein provided.
               (2) Except as otherwise provided in this Section 4 if the
Employee ceases to be an employee of the Company, the Option shall stop vesting
on the last date of employment and shall terminate three months after the date
such Employee ceases to be an employee of the Company, or on the date on which
the Option expires by its terms, whichever occurs first.
               (3) If such termination of employment is because of the
Employee’s Disability, such Option shall continue to vest, and shall be
exercisable until expiration by its terms.
               (4) If such termination of employment is because the Employee has
retired from the Company in good standing then such Option shall stop vesting on
the last date of employment but may be exercised by the Employee (or her/his
permitted transferee) at any time on or prior to the earlier of the expiration
date of the Option or the expiration of five (5) years after the date of the
Employee’s termination due to retirement. For purposes of this Option Agreement,
retirement shall mean a termination of employment initiated by the Employee
after reaching age fifty five, and completing at least five years of service
with the Company. Years of service with any of the Company’s wholly owned
subsidiaries shall be credited as years of service with the Company.
               (5) In the event of the death of the Employee while in the employ
of the Company, any unvested options shall immediately become fully vested, and
the Option shall be exercisable until expiration by its terms.
               (6) The Option shall immediately become fully vested if (i) a
Change in Control occurs and (ii) the surviving corporation or acquiring
corporation following a Change in Control refuses to assume or continue the
Option or to substitute a similar equity award. If the Option is so continued,
assumed or substituted and at any time during the 24 months immediately
following the Change in Control the Employee’s employment is terminated without
Cause or is terminated by the Employee due to a Constructive Termination, then
all unvested options shall immediately become fully vested and shall be
exercisable until expiration by their terms.
          (b) Special Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:
               (1) “Cause” means:

3



--------------------------------------------------------------------------------



 



(A) the Employee’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any other crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety; or
(B) a determination by the Company that the Employee has (i) willfully and
continuously failed to perform substantially the Employee’s duties (other than
any such failure resulting from the Employee’s CIC Disability) after a written
demand for substantial performance is delivered to the Employee which
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties, (ii) engaged in
illegal conduct, an act of dishonesty or gross misconduct, or (iii) willfully
violated a material requirement of the Company’s code of conduct or the
Employee’s fiduciary duty to the Company. No act or failure to act on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith and without reasonable belief that the
Employee’s action or omission was in, or not opposed to, the best interests of
the Company or its subsidiaries.
               (2) “Change in Control” means the earliest to occur of the
following events.
(A) a person, or any two or more persons acting as a group, and all affiliates
of such person or persons, who prior to such time owned less than thirty-five
percent (35%) of the then outstanding shares of the Common Stock, shall acquire
such additional shares of the Common Stock in one or more transactions, or
series of transactions, such that following such transaction or transactions
such person or group and affiliates beneficially own thirty-five percent (35%)
or more of the Common Stock outstanding,
(B) closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity, and
(C) the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of the common stock of Company immediately before the consummation of
such transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this definition,
the percentage of the beneficially owned shares of the successor or survivor
entity described above shall be determined exclusively by reference to the
shares of the successor or survivor entity which result from the beneficial
ownership of shares of Common Stock by the persons described above immediately
before the consummation of such transaction.

4



--------------------------------------------------------------------------------



 



               (3) “CIC Disability” means the Employee’s inability, due to
physical or mental incapacity resulting from injury, sickness or disease, for
one hundred and eighty days in any twelve month period to perform his duties
hereunder.
               (4) “Constructive Termination” means, without the express written
consent of the Employee, the occurrence of any of the following during the
24 months immediately after a Change in Control:
(A) a material reduction in the Employee’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, or a material failure to provide the Employee with an opportunity
to earn annual incentive compensation and long-term incentive compensation at
least as favorable as in effect immediately prior to a Change of Control or as
the same may be increased from time to time;
(B) a material diminution in the Employee’s authority, duties, or
responsibilities as in effect at the time of the Change in Control;
(C) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report (it being understood that
if the Employee reports directly to the Company’s Board of Directors prior to
the Change in Control , a requirement that the Employee report to any individual
or body other than the Board of the Directors of the surviving or acquiring
corporation will constitute “Constructive Termination” hereunder);
(D) a material diminution in the budget over which the Employee retains
authority;
(E) the Company’s requiring the Employee to be based anywhere outside a fifty
mile radius of the Company’s offices at which the Employee is based as of
immediately prior to a Change of Control (or any subsequent location at which
the Employee has previously consented to be based) except for required travel on
the Company’s business to an extent that is not substantially greater than the
Employee’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or
(F) any other action or inaction that constitutes a material breach by the
Company or any of its subsidiaries of the terms of this Agreement.
               In no event shall the Employee be entitled to terminate
employment with the Company on account of “Constructive Termination” unless the
Employee provides notice of the existence of the purported condition that
constitutes “Constructive Termination” within a period not to exceed ninety (90)
days of its initial existence, and the Company fails to cure such condition (if
curable) within thirty (30) days after the receipt of such notice.
               (5) “Disability” has the meaning given it in Article 2 of the
Plan.

5



--------------------------------------------------------------------------------



 



     5. Manner of Exercise of Option.
          (a) To the extent that the right to exercise the Option has accrued
and is in effect, the Option may be exercised in full or in part by giving
written, electronic, or telephonic notice to the Company stating the number of
Shares exercised and accompanied by payment in full for such Shares. Payment may
be either wholly in cash or, with the consent of the Compensation Committee, in
whole or in part in Shares of the common stock of the Company already owned by
the person exercising the Option, valued at fair market value, provided that the
shares must have been held by the Participant for at least six (6) months prior
to their delivery to satisfy the Option price. Upon such exercise, delivery of a
certificate for paid-up, non-assessable Shares shall be made, as promptly as
practicable, at the principal office of the Company to the person exercising the
Option.
          (b) The Company shall at all times during the term of the Option
reserve and keep available such number of Shares of its common stock as will be
sufficient to satisfy the requirements of the Option. The Employee shall not
have any of the rights of a stockholder of the Company in respect of the Shares
until one or more certificates for such Shares shall be delivered to him or her
upon the due exercise of the Option.
     6. Non-Transferability. The right of the Employee to exercise the Option
shall not be assignable or transferable by the Employee otherwise than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and the Option may be exercised
during the lifetime of the Employee only by him or her. The Option shall be null
and void and without effect upon any attempted assignment or transfer, except as
hereinabove provided, including without limitation any purported assignment,
whether voluntary or by operation of law, pledge, hypothecation or other
disposition contrary to the provisions hereof, or levy of execution, attachment,
trustee process or similar process, whether legal or equitable, upon the Option.
     7. Representation Letter and Investment Legend.
          (a) In the event that for any reason the Shares to be issued upon
exercise of the Option shall not be effectively registered under the Securities
Act of 1933 (the “1933 Act”), upon any date on which the Option is exercised in
whole or in part, the person exercising the Option shall give a written
representation to the Company in a form satisfactory to the Company and the
Company shall place an “investment legend,” so-called upon any certificate for
the Shares issued by reason of such exercise.
          (b) The Company shall be under no obligation to qualify Shares or to
cause a registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares.

6



--------------------------------------------------------------------------------



 



     8. Adjustments on Changes in Capitalization. Adjustments on Changes in
Capitalization and the like shall be made in accordance with Article 4 of the
Plan, as in effect on the date of this Agreement.
     9. No Special Employment Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment of the Employee for the period
within which this Option may be exercised. However, during the period of the
Employee’s employment, the Employee shall render diligently and faithfully the
services which are assigned to the Employee from time to time by the Board of
Directors or by the executive officers of the Company and shall at no time take
any action which directly or indirectly would be inconsistent with the best
interests of the Company.
     10. Rights as a Shareholder. The Employee shall have no rights as a
shareholder with respect to any Shares which may be purchased by exercise of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Employee. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.
     11. Withholding Taxes. Whenever Shares are to be issued upon exercise of
this Option, the Company shall require the Employee to remit to the Company an
amount sufficient to satisfy all Federal, state and local withholding tax
requirements, domestic or foreign, prior to the delivery of any certificate or
certificates for such Shares.
     12. Data Privacy Consent.
As a condition of the Grant, you consent to the collection, use and transfer of
your personal data as described in this paragraph. You understand that the
Company and its subsidiaries hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
insurance (or security) number or identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company (or any of
its subsidiaries), details of all options or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, managing and administering the Plan
(“Data”). You further understand that the Company and/or a subsidiary may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company and/or a subsidiary may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. You understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States or Canada, and that the
recipient’s country may have different data privacy laws and protections than
your country. You authorize them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan,including any
requisite transfer of such Data to a broker or other third party with whom you
may elect to deposit any shares of Common Stock acquired pursuant to the Plan as
may be required for the administration of the Plan and/or the subsequent holding
of shares of Common Stock on your behalf. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in

7



--------------------------------------------------------------------------------



 



the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to it or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
representative. Refusal or withdrawal of consent may, however, affect your
ability to exercise or realize benefits from the Grant or the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
representative.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and its corporate seal to be hereto affixed by its officer thereunto duly
authorized, and the Employee has accepted this agreement, all as of the day and
year first above written.

     
HAEMONETICS CORPORATION
   
 
   
 
   
 
Brian Concannon, President and CEO
   
 
   
 
   
 
Signature of Employee
   
 
   
 
   
 
Date:
   

RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS

8